                                                                               Eastern District of Kentucky
                                                                                      FI t ED
                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY                              FEB 2 1 2019
                                CENTRAL DIVISION                                       ilTASHLAND
                                  at LEXINGTON                                       ROBERT R. CARR
                                                                                C/.Ef-{K U.S. DISTRICT COURT

Civil Action No. 18-9-HRW


PAMALA AXON,                                                                   PLAINTIFF,


                                         JUDGMENT


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL SECURITY,                                        DEFENDANT.


      In conformity with the Order entered this date and in compliance with Federal Rule of

Civil Procedure 58, IT IS HEREBY ORDERED and ADJUDGED that:


      A.      pursuant to sentence four of 42 U.S.C. § 405(g), the administrative decision is
              AFFIRMED and judgment is entered in favor of the Defendant;
      B.      the Plaintiff's Complaint against the Defendant is DISMISSED WITH
              PREJUDICE and the Plaintiff shall take nothing thereby; and
      C.      this action is STRICKEN from the active docket of the Court.
                           ,,
      This   ,2(   day   off·ck ,     2019.
                                                                       Signed By:
                                                                       Henry R. WI/bolt. Jr.
                                                                       United Stat,, District Judge
